 



EXHIBIT 10.7
TOLL BROTHERS, INC. STOCK INCENTIVE PLAN FOR NON-EMPLOYEE DIRECTORS (2007)
STOCK AWARD
     This Stock Award (the “Award Agreement”) constitutes an Award Agreement in
connection with the grant of an Award by Toll Brothers, Inc. (the “Company”)
pursuant to the terms of the Toll Brothers, Inc. Stock Incentive Plan for
Non-Employee Directors (2007) (the “Plan”). This Award consists of a grant of
                     shares of Common Stock (the “Award Shares”), granted on
this ___day of                                         , 20___(the “Date of
Grant”) to                                        (the “Grantee”), and is
subject to all applicable terms and conditions set forth in the Plan.
     1. Definitions. All capitalized terms contained in this Award Agreement
shall have the meaning set forth in the Plan unless otherwise defined herein or
as may be required by the context.
     2. Restrictions on the Award Shares. Grantee shall not be permitted to
sell, transfer, pledge or assign the Award Shares at any time except to the
extent such Award Shares have become vested pursuant to the terms of this Award
Agreement or the Plan. The Company shall, in its discretion, either maintain
possession of the certificates respecting the Award Shares, place the
certificates in the custody of an escrow agent for the period the Award Shares
are not vested, or transfer certificates to the Grantee; provided, however, that
such certificates shall be legended in a manner determined to be appropriate by
the Committee that indicates such restrictions as are in effect with respect to
the Award Shares evidenced by such certificates.
     3. Lapse of Restrictions. Subject to the terms and conditions set forth
herein and in the Plan, the restrictions set forth in Paragraph 2 with respect
to the Award Shares shall lapse (and the Award Shares shall be considered as
“vested”) with respect to            of the Award Shares on
                    ,                 of the Award Shares on
                    , and with respect to the remaining Award Shares on
                     (each such date being a “Vesting Date”); provided, however,
that such restrictions shall lapse on such dates only if the Grantee has been a
member of the Company’s Board of Directors (the “Board”) continuously from the
Date of Grant through such Vesting Date. Except as otherwise provided, Grantee
shall forfeit any Award Shares that have not become vested as of the date
Grantee’s service as a member of the Board terminates.
     4. Vesting Date on Death or Disability. Notwithstanding the foregoing, the
Grantee’s Award Shares shall, if not already vested, become fully vested in the
event the Grantee’s service as a member of the Board terminates by reason of the
Grantee’s death or by reason of the grantee’s “disability” (as that term is used
for purposes of the Plan).
     5. Vesting on Change of Control. In the event there is a Change of Control
while Grantee is serving as a member of the Board, Grantee’s Award Shares shall
immediately become fully vested.
     6. Rights of Grantee. During the Restricted Period, Grantee shall have the
right to vote the Restricted Stock and to receive dividends. Stock dividends
with respect to the Restricted Stock shall be subject to the same restrictions
as the Restricted Stock.
     7. Notices. Any notice to the Company under this Agreement shall be made in
care of the Committee to the office of the General Counsel, at the Company’s
main offices. All notices under this Agreement shall be deemed to have been
given when hand delivered or mailed, first class postage prepaid, and shall be
irrevocable once given.

 



--------------------------------------------------------------------------------



 



     8. Securities Laws. The Committee may from time to time impose any
conditions on the Restricted Stock as it deems necessary or advisable to ensure
that Shares are issued and resold in compliance with the Securities Act of 1933,
as amended.
     9. Delivery of Shares. Within ten (10) business days of any Vesting Date,
the Company shall, without payment from the Grantee (or the person to whom
ownership rights may have passed by will or the laws of descent and
distribution) for the Restricted Stock, (i) deliver to the Grantee (or such
other person) a certificate for the Restricted Stock or (ii) if consented to by
the Grantee (or such other person), deliver electronically to an account
designated by the Grantee (or such other person) the Restricted Stock, in either
case without any legend or restrictions, except for such restrictions as may be
imposed by the Committee, in its sole judgment, under Paragraph 8. The Company
may condition delivery of the Restricted Stock upon the prior receipt from
Grantee (or such other person) of any undertakings which it may determine are
required to assure that the shares of Restricted Stock are being issued in
compliance with federal and state securities laws. The right to payment of any
fractional Shares shall be satisfied in cash, measured by the product of the
fractional amount times the fair market value of a Share on the Vesting Date, as
determined by the Committee.
     10. Award Not to Affect Service. The Award granted hereunder shall not
confer upon Grantee any right to continue as a member of the Board or to serve
in any other capacity for the Company or any Affiliate.
     11. Amendment to Award Agreement. Notwithstanding anything contained herein
to the contrary, the Committee shall have the authority to amend or modify the
terms and conditions set forth in this Award Agreement if the Committee
determines, at its discretion, that any such amendment or modification is
necessary or appropriate; provided, however, that the terms of this Award
Agreement may not be changed in a manner that is unfavorable to the Grantee
without the Grantee’s consent.
     12. Miscellaneous.
          (a) The address for Grantee to which notice, demands and other
communications to be given or delivered under or by reason of the provisions
hereof shall be the Grantee’s address as reflected in the Company’s personnel
records.
          (b) Grantee acknowledges receipt of a copy of the Plan prospectus,
included in which is a summary of the terms of the Plan and a copy of which is
annexed hereto. The summary contained therein is qualified in its entirety by
reference to the terms of the Plan, copies of which are available with the
Company’s public filings with the United States Securities and Exchange
Commission at www.sec.gov, or by oral or written request directed to the
Company. The Grantee represents that he/she is familiar with the terms and
provisions of the Plan, and hereby accepts the Award subject to all of the terms
and provisions thereof. Grantee agrees to hereby accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
arising under the Plan or this Agreement. Grantee authorizes the Company to
withhold in accordance with applicable law from any compensation payable to
him/her any taxes required to be withheld be federal, state or local law in
connection with the Award.
          (c) The validity, performance, construction and effect of this Award
shall be governed by the laws of Pennsylvania, without giving effect to
principles of conflicts of law.
     IN WITNESS WHEREOF, this Award Agreement has been executed on this ___day
of                     , 20___.

 



--------------------------------------------------------------------------------



 



                  TOLL BROTHERS, INC.    
 
           
 
  By:        
 
     
 
   
 
                          [GRANTEE]    

 